Income tax; claim for refund; limitation of actions. — This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the objection by plaintiff and defendant’s reply brief, and on the basis of this court’s order of July 2, 1962, in Walter v. United States, ante, p. 701, and the decision of the United States Court of Appeals for the Third Circuit in Smith v. United States, 304 F. 2d 267, the court, on October 22, 1962, dismissed the petition. Plaintiff’s motion for reconsideration was denied March 13,1964.